EXHIBIT 10.1

 [blkg_ex101001.jpg]

 

MASTER SERVICES CONSULTING AGREEMENT

 

COVER SHEET

 

This Master ServicesConsulting Agreement is made as of September 16, 2015.

 

WHEREAS:

 

A.

Sproule ("Sproule") is a petroleum consulting firm providing a range of
services, including petroleum, natural gas and by-products reserve and resource
evaluations, assessments and reviews, reservoir studies, field development
studies and plans, merger and acquisition technical advisory services and
educational opportunities.; and

B.

Black Stallion Oil & Gas, Inc. ("Customer") wishes to retain Sproule to provide
various petroleum-related consulting services and Sproule wishes to provide such
services to the Customer;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein,
Sproule and the Customer (each a "Party") agree to the Terms and Conditions for
Consulting Services attached hereto and all exhibits, schedules and other
written supplements attached hereto (all such documents collectively referred to
as the "Agreement").

 

The Parties to this Agreement are the following:

  



Name:

Sproule

 

Name:

Black Stallion Oil & Gas, Inc.

   

Address:

900, 140 - 4th Avenue S.W. Calgary, Alberta, Canada T2P 3N3

Address:

633 W. 5th Street, 26th Floor Los Angeles, CA 90071 USA

   

Telephone:

(403) 294-5500

Telephone:

(778) 227-9239

   

Facsimile:

(403) 294-5590

Facsimile:

(213) 223-2317

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed effective as of the date first written above (the "Effective Date").

 





Sproule

Black Stallion Oil & Gas, Inc.

 

Per:

/s/ Barrie F. Jose

 

Per:

/s/ George Drazenovic

 

Name:

Barrie F. Jose, M.Sc., P.Geoph.

 

Name:

Mr. George Drazenovic

 

Title:

Vice President – Geosciences, International & Partner

 

Title:

C.E.O. and Director

 



 



  1

 



 

TERMS AND CONDITIONS FOR CONSULTING SERVICES

 

ARTICLE 1

INTERPRETATION

 





1.1

Sections and Headings



 

The division of this Agreement into sections and the insertion of headings are
for convenience of reference only and shall not affect the interpretation of
this Agreement. Unless otherwise indicated, any reference in this Agreement to
an Article, Section, subsection, clause or Schedule refers to the specified
Article, Section, subsection, clause or Schedule of this Agreement. In this
Agreement, the terms "this Agreement", "hereof", "herein", "hereunder" and
similar expressions refer to this Agreement and not to any particular Article,
Section, Recital, subsection, clause, Schedule or other provision hereof.

 





1.2

Schedules



 

The following Schedules form part of this Agreement:

 

Schedule "A" - Services

Schedule "B" – Budget Amount and Fees

Schedule "C" - Sproule Employees

 





1.3

Currency



 

Unless otherwise indicated, all dollar amounts referred to in this Agreement are
stated in United States currency.

 

ARTICLE 2

SERVICES AND CONSIDERATION

 





2.1

Services to be Provided



 

Subject to the terms and conditions in this Agreement, Sproule shall provide to
the Customer petroleum-related consulting services, as requested from
time-to-time by the Customer. The scope of the services to be provided will be
defined on a project-by-project basis (each a "Project") and will be set forth
and described in work plans pursuant to Sections 2.2 hereto and as attached
hereto as Schedule "A-#", including specifically the preparation and delivery of
a report in respect of each Project (each a "Report") (collectively, the
"Services"). Each Project shall include Sproule’s current consulting fee
schedule ( the “Fees”) and a maximum approved expenditure, based on the Fees for
providing the Services (the "Budget Amount") to be clearly identified and
included in a corresponding Schedule "B-#". A list of Sproule employees to be
principally involved in providing the Services ("Key Employees") will be
included in a corresponding Schedule "C-#". Sproule shall be responsible for
performing and providing all of the Services which are to be provided hereunder
in the manner described in each Schedule "A-#".



 



  2

 

  





2.2

Work Plan for a Project



 

At the request of the Customer, the Parties will work together to develop a work
plan outlining the nature and scope of work, start date, timing, deliverables,
Key Employees, estimated costs, and the Budget Amount for Sproule to complete a
Project.

 





2.3

Approvals



 

Each work plan must be approved and signed by both Parties before work commences
under such work plan. Each work plan must be sequentially numbered as Schedule
A-# (starting with "Schedule A-1"), with corresponding Schedules B-# and C-#,
each dated, signed by both Parties and attached to this Agreement. When a
Schedule A-#, Schedule B-# or Schedule C-# is executed by both Parties and
attached hereto it shall be incorporated into and form part of this Agreement.

 





2.4

Amendments to a Schedule



 

Subject to Section 2.5, once a Schedule A-#, Schedule B-# or Schedule C-# has
been executed and attached hereto pursuant to Section 2.3, such Schedule may
only be amended by written consent of the Parties.

 





2.5

Termination of a Schedule A Work Plan



 

The Customer may terminate a Project and the corresponding Schedules A-#, B-#
and C-# at any time upon providing no less than fifteen (15) days prior written
notice to Sproule. Upon termination of a Project, the Customer shall be liable
to make payments hereunder for Services rendered on such Project prior to the
date of termination of the Project. The Services which are to be provided in
accordance with the terms hereof may only be expanded or amended with the
written consent of the Parties.



  

 





2.6

Service Standards



 





a)

Sproule shall provide the Services with skill, care and diligence in accordance
with generally accepted standards, methods, practices and petroleum engineering
principles and in accordance with the provisions of this Agreement.

 

 

b)

Each reserves or resources Report shall be prepared in accordance with the
guidelines set out in the Canadian Oil & Gas Evaluation Handbook, the SPE-PRMS
guidelines, or such other standards as may be applicable, and as specifically
set out in the work plan for the Project.



 

  3

 

  



c)

Prior to delivery of a final Report, Sproule and the Customer shall jointly
review a draft of such final Report.

 

 

d)

The provision of the Services, including each Report, will be supervised by the
Key Employees at Sproule who are listed in the Schedule "C" which corresponds to
such Project. Sproule reserves the right to replace any of such individuals from
time to time with other employees of equivalent industry experience and subject
to Customer's consent, such consent not to be unreasonably withheld.

 

 

e)

Prior to delivery to the Customer, each Report shall be reviewed by one of the
Sproule Executive.

 

 

f)

Any estimate of reserves, valuations or any other conclusions provided by
Sproule in a Report represent opinions of Sproule, which opinions shall be
prepared in accordance with generally accepted petroleum engineering principles
and standards in respect of similar conclusions. Sproule does not make any
representations or warranties in respect of such opinions.

 

 

g)

The Customer acknowledges that Sproule will receive information and documents
from the Customer and third parties for the purpose of enabling Sproule to
provide the Services. Sproule shall not be responsible or liable for the
accuracy or completeness of any information forming part of the Services
(including any Report) that is derived from such information and documents.
Sproule shall make all reasonable efforts to ensure the accuracy, quality and
reliability of the Services (including each Report) provided to the Customer.

 





2.7

Delivery of Report



 







a)

For each Project carried out hereunder, Sproule shall deliver the number
ofpapercopies of the final Report to the Customer specified in the
Schedule "A-#" for that Project and an electronic version of the final Report.
Additional copies of the final Report shall be provided upon request and at the
expense of the Customer.



 







b)

Sproule shall be entitled to retain, for its files, a copy of each Report that
it prepares for the Customer in providing the Services.



 

ARTICLE 3

CONSIDERATION AND PAYMENT

 





3.1

Fees



 

Subject to the terms and conditions in this Agreement, the Customer shall pay
Sproule the Fees for the Services as set forth in each Schedule "B-#" for each
Project. The Fees set forth in each Schedule "B-#" shall be deemed to be all
inclusive unless specifically provided otherwise and shall be based on the then
current Sproule Consulting Fee Schedule.

 





3.2

Payment



 

During the term of this Agreement, Sproule shall provide to the Customer an
invoice of the Fees payable pursuant to Section 3.1 for Services performed
during the preceding month. The Customer shall remit payment of the Fees for
such Services within 30 days of the date of receipt of each invoice.



 



  4

 

 

ARTICLE 4

REPRESENTATIONS

 





4.1

Representations of Sproule



 







 

Sproule represents, at the time it executes the Cover Sheet and throughout the
term of this Agreement, that:

 

 

a)

it has full power and authority to undertake the obligations set forth in this
Agreement and that it is not a party to any agreement, nor will it enter into
any other agreement, that would be breached by or that would prohibit it from
entering into or performing this Agreement or that would conflict with the
Services which it provides pursuant to this Agreement; and

 

 

b)

it is fully experienced and properly qualified to perform the Services.



  





4.2

Representations of the Customer



 

The Customer represents at the time it executes the Cover Sheet and throughout
the term of this Agreement, that it has full power and authority to undertake
the obligations set forth in this Agreement and that it is not a party to any
agreement, nor will it enter into any other agreement, that would be breached by
or that would prohibit it from entering into or performing this Agreement.

 

ARTICLE 5

TERM AND TERMINATION

 





5.1

Initial Term



 

This Agreement shall continue in force for a term of twelve (12) months,
commencing on the date hereof and ending on the anniversary of such date (the
"Initial Term"), unless terminated pursuant to and in accordance with Section
5.3.

 





5.2

Renewal Term



 

The Initial Term shall be renewed and extended for further consecutive twelve
(12) month periods (each a “Renewal Term”), automatically unless either Party
advises the other Party no less than thirty (30) days prior to the expiry of the
Initial Term or each Renewal Term, as applicable, of its intention not to renew.
Each Renewal Term shall commence on the day immediately following the last day
of the Initial Term or the previous Renewal Term (as applicable) and shall end
on the day before the anniversary of such date of the following year. During
each Renewal Term, all terms and conditions of this Agreement shall continue to
apply without amendment unless otherwise agreed in writing between the Parties,
and the Renewal Term shall become the Term for all purposes of this Agreement,
mutatis mutandis. If neither Party provides notice to terminate as contemplated
above, Sproule shall continue to provide the Services upon the terms and
conditions herein contained, and Customer shall continue to be bound by this
Agreement. Notwithstanding the foregoing, the Fees payable pursuant to Section
3.1 for the Services during the Renewal Term shall be based on the then current
Sproule Consultant Fee Schedule.



 



  5

 

  





5.3

Termination



 







 

The Parties may terminate the Agreement as follows:

 

 

a)

either Party may terminate this Agreement at any time upon providing no less
than fifteen (15) days prior written notice to the other Party; or



 







b)

either Party may terminate this Agreement upon three business days prior written
notice to the other Party if the other Party materially breaches the Agreement
and fails to rectify such breach within three business days of receipt of
written notice of such breach.



 





5.4

Survival of Obligations



 

Notwithstanding anything to the contrary contained herein, no termination or
expiration of this Agreement shall: (a) affect the rights or obligations of the
Parties hereto with respect to any then existing defaults or the obligation to
make any payment hereunder for Services rendered prior to the date of
termination or expiration of this Agreement; or (b) affect the rights or
obligations of either Party hereto with respect to the provisions in Articles 3,
6, 7 and 8.

 

ARTICLE 6

INDEMNIFICATION AND LIABILITY

 





6.1

Indemnification



 







a)

Sproule shall indemnify and save the Customer harmless of and from any losses,
liabilities, claims, damages, expenses, legal fees, disbursements, fines,
penalties, demands, suits and proceedings (collectively, "Damages") suffered by,
imposed upon, sustained or asserted against the Customer as a result of or in
connection with:



 





 

(i)

the breach or the failure by Sproule to perform any covenants or obligations or
agreements that Sproule is to perform under this Agreement; or

 

 

 

 

(ii)

any inaccuracy of any representation or warranty given by Sproule contained in
Section 4.1



 



  6

 



   







b)

The Customer shall indemnify and save Sproule harmless of and from any Damages
suffered by, imposed upon, sustained or asserted against Sproule as a result of
or in connection with:



 





 

(i)

any third party claim against Sproule or any of its affiliates in respect of the
Services, including the Report, provided by Sproule;

 

 

 

 

(ii)

any inaccuracy of any representation or warranty given by the Customer contained
in Section 4.2; or

 

 

 

 

(iii)

the breach of, or the failure to perform, any covenants, obligations or
agreements that the Customer is to perform under this Agreement.



 





6.2

Limitations on Liability



 







a)

Notwithstanding any other provision of this Agreement, in no event shall
Sproule, or any of its directors, officers, employees, contractors or agents be
liable to the Customer for any special, incidental, indirect, punitive or
consequential damages, whether foreseeable or not, arising out of or in
connection with the provision of the Services (including each Report), failure
to perform its obligations under this Agreement or any tort, including without
limitation, negligent acts or omissions, of any nature or kind howsoever related
to the Services (including each Report) provided hereunder. Without limiting the
generality of the foregoing, such excluded damages shall include loss of
goodwill, loss of earnings, the failure to realize expected savings, loss of
profits, loss of business opportunities, loss of financial support and special,
incidental, indirect, punitive or consequential damages arising from or in
connection with any claims made against the Customer by a third party whether or
not such damages are foreseeable. The foregoing limitation on damages shall not
apply in the event of an intentional, willful breach by Sproule of its
obligations hereunder.



 







b)

Notwithstanding any other provision of this Agreement, Sproule shall not be held
liable for any Damages suffered or incurred by the Customer arising out of any
inaccuracies, errors or omissions in the information provided to Sproule by the
Customer or third parties that forms part of the Services (including each
Report), unless due to Sproule's willful misconduct.



 







c)

Notwithstanding any other provision of this Agreement, the Parties agree that
with respect to each Project performed by Sproule under this Agreement, the
maximum liability of Sproule to the Customer under or in relation to this
Agreement in respect of each such Project will not in any event exceed an
aggregate amount equal to 100% of the Fees paid pursuant to Section 3.1 in
respect of such Project.



 



  7

 



  



ARTICLE 7

CONFIDENTIALITY

 





7.1

Confidentiality



 







a)

Subject to Section 7.2, Sproule shall not use (except to the extent expressly
permitted hereunder) and shall take reasonable precautions to prevent the
disclosure of all confidential information of the Customer in written,
electronic or other tangible form that is identified as confidential at the time
of disclosure and obtained by Sproule in the course of performing its
obligations under this Agreement (the "Confidential Information").



 







b)

Notwithstanding the foregoing, Confidential Information shall not include the
following:



 





 

(i)

information that is publicly available at the date of disclosure by the Customer
or which thereafter becomes publicly available through no fault of Sproule;

 

 

 

 

(ii)

information that is already known to Sproule at the time of its disclosure by
the Customer and is not otherwise subject to restrictions on use or disclosure;

 

 

 

 

(iii)

following its disclosure to Sproule, information that is received by Sproule
without restrictions on use or disclosure from a third party who Sproule had no
reason to believe was not lawfully in possession of such information free of any
obligation of confidence;

 

 

 

 

(iv)

the Customer has given its prior written approval to Sproule to disclose such
information;

 

 

 

 

(v)

information that is independently developed for Sproule by third parties who
have not had access to the Confidential Information; or

 

 

 

 

(vi)

information that is independently developed by an employee, employee group or
division of Sproule who has not had access to Confidential Information.



 





7.2

Permitted Disclosure



 







 

Sproule shall not have violated the terms of Section 7.1 for disclosing
Confidential Information:

 

 

a)

to its affiliates and to its and their respective directors, officers, employees
and consultants who need to know the information for the purposes of this
Agreement, provided in each case that: (i) such person is informed of the
confidential nature of the Confidential Information; (ii) such person agrees to
comply with the requirements of Section 7.1; and (iii) Sproule will be liable
for any violations thereof by such person;



 



  8

 



  







b)

to third parties (including agents, subcontractors, professional advisors and
other representatives) performing services related to this Agreement provided in
each case that: (i) such third party has executed a written confidentiality
agreement under which the third party is obligated to maintain the
confidentiality of the Confidential Information; and (ii) Sproule will remain
liable for any violations of Section 7.1 by such third parties;



 







c)

in order to comply with any applicable law, provided that where legally
permitted, Sproule will notify the Customer of the disclosure or possible
disclosure under Section 7.1 and will use commercially reasonable efforts to
provide the Confidential Information under conditions of confidentiality;



 







d)

if, in the opinion of Sproule, as part of a legal or regulatory process, it is
required to disclose the Confidential Information including the disclosure of
such information as a component of establishing or justifying the basis upon
which the Report was prepared or the opinions in the Report, Sproule may make
such disclosure, provided that it has given notice (to the extent that it is
able to do so) to the Customer.



  

ARTICLE 8

REPORTS

 





8.1

Reports



 



a)

For the purposes of this Section 8.1, "Consultant Materials" comprises:





 







 

(i)

materials, processes, designs, inventions and techniques which were developed by
Sproule in advance of, or independent of, this Agreement; and

 

 

 

 

(ii)

the know how or experience of individuals involved in providing the services
where such know-how or experience would be known to any person skilled in the
art (namely, a person who understands as a practical matter the problem to be
overcome, how different devices or methods may work, and the likely effect of
using them) who does not have access to any confidential information of the
Customer.



 







b)

For the purposes of this Section 8.1, "Third Party Software" comprises any third
party software that is used by Sproule in generating any Reports or otherwise
performing its obligations hereunder.



 



  9

 



  







c)

Except for the Consultant Materials (in which Sproule shall retain all rights)
and Third Party Software, all right, title and interest in and to the Report
shall be the property of the Customer. Sproule shall retain all right, title and
interest in and to all Consultant Materials. To the extent the Report includes
any Consultant Materials, Sproule grants to the Customer a non-exclusive,
non-assignable, non-terminable and royalty free license to copy, use, make
derivative works from and disclose such Consultant Materials solely in
connection with the Customer's use of the Report delivered hereunder and only to
the extent reasonably necessary to permit the Customer to use same. This license
may be assigned by the Customer to any person who acquires the assets of the
Customer to which the applicable Report relates.



 







d)

Sproule has all necessary rights to use the Third Party Software for the
purposes of creating the Reports and delivering same to the Customer hereunder.
The Customer acknowledges that should it wish to update or otherwise modify the
content of the Reports it may be required to separately license such Third Party
Software from such third party.



 

ARTICLE 9

FORCE MAJEURE

 





9.1

Force Majeure



 

For purposes of this Agreement, "Force Majeure" shall mean any cause beyond the
reasonable control of the Party affected thereby (the "Affected Party"),
including without limitation, acts of God, strikes, lock-outs or other labour or
industrial disturbances, accidents, fires, explosions, weather conditions,
inability to secure fuel, power, materials, contractors or labour, failure of
equipment or machinery, computer viruses, delays in transportation, war, civil
commotions, riot, sabotage, interruptions by government, government regulation
or any law, act or order of any court or regulatory body having jurisdiction
over the Affected Party.

 





9.2

Effect of Force Majeure



 

Notwithstanding any other provision of this Agreement, if by reason of Force
Majeure an Affected Party is unable, wholly or in part, to perform or comply
with any obligation under this Agreement, then the obligations of the Affected
Party under this Agreement shall to such extent be suspended and the Affected
Party will not be liable for any Damages incurred by the other Party as a result
thereof and the Affected Party shall suffer no prejudice for failing to perform
or comply or for delaying such performance or compliance during the continuance
and to the extent of the inability so caused from and after the happening of the
event of Force Majeure, provided that: (i) the Affected Party gives the other
Party prompt written notice of its inability and reasonably full particulars of
the Force Majeure event, (ii) the suspension or delay of performance shall be of
no greater scope and of no longer duration than is reasonably required by the
Force Majeure event, and (iii) the Affected Party shall use all reasonable
efforts to remedy the situation and remove, so far as possible and with
reasonable dispatch, the cause of its inability to perform or comply, provided
that there shall be no obligation on an Affected Party to settle labour disputes
or to test or to refrain from testing the validity of any order, regulation or
law in any court, tribunal or regulatory body having jurisdiction. With respect
to any event of Force Majeure, the Affected Party shall give prompt notice of
its cessation.



 



  10

 

  

ARTICLE 10

RELATIONSHIP AND DISPUTE RESOLUTION

 





10.1

Independent Contractors



 

Sproule and its subcontractors are independent contractors of the Customer for
all purposes. Nothing in this Agreement or its performance shall be construed to
create: (a) a partnership, joint venture or other joint business arrangement or
agency between Sproule and the Customer; (b) any fiduciary duty owed by one
Party to the other Party; (c) a relationship of employer and employee between
the Parties; or (d) any basis for any employee of a Party to claim that he or
she is an employee of the other Party.

 





10.2

Disputes



 

Should any dispute, controversy, claim, question or difference (a "Dispute") of
any kind arise at any time with respect to the carrying out by a Party of its
obligations hereunder, the Parties agree that good faith negotiations shall
immediately take place between the Parties with the objective of resolving such
Dispute. If such good faith negotiations fails to resolve the Dispute to the
satisfaction of the Parties, at any time any Party to whose satisfaction such
Dispute shall not have been resolved may refer the Dispute to binding
arbitration (the "Arbitration") pursuant to the Arbitration Act (Alberta) (the
"Act") in accordance with this Section 10 by notice in writing to the other
Party. The arbitration tribunal shall consist of one arbitrator (the
"Arbitrator") agreed upon by the Parties within ten business days following
delivery of the written notice to arbitrate, failing which the Arbitrator shall
be appointed pursuant to the provisions of the Act. The Parties agree that the
Arbitrator shall resolve such Dispute, as expeditiously as possible following
referral to Arbitration. The Arbitration shall be completely private (subject to
the regulatory requirements of any Party as a public company) and shall take
place in Calgary, Alberta unless the Parties agree otherwise. The Parties shall
do all such acts and things as are necessary to enable the Arbitrator to make
proper findings respecting the matters in issue. The Arbitrator may order
interest on any award and the Arbitrator may award costs to either Party. In the
absence of any such award of costs, each of the Parties shall bear its own costs
of any Arbitration pursuant to this Section 10. The Arbitrator shall be strictly
bound by legal principles and the nature of this Agreement in rendering his
decision. The Parties agree that good faith negotiations and the Arbitration
shall all be without recourse to the Courts. The award of the Arbitrator shall
be final and binding, except that any Party may appeal an arbitration award to
the Courts of the Province of Alberta on a question of law.

 

ARTICLE 11

EMPLOYEES

 





11.1

No Hire



 

For a period of two years from the date of this Agreement, each Party agrees
that it will not hire any of the employees (or individuals who were employed by
the other Party or its affiliates within the 12 month period prior to the
proposed date of hire by such Party) of the other Party or its affiliates with
whom it had contact during the term of this Agreement, including without
limitation the employees listed in each Schedule "C".



 



  11

 

  





11.2

Non-Solicit



 

Neither Party will directly or indirectly solicit for employment any person who
is now employed by the other Party (or was employed by the other Party within 12
months of any proposed solicitation) except:

 







 

a)

with the prior written consent of other Party;

 

 

 

 

b)

in so far that such individual responds to a bona fide public job advertisement
of general circulation made by such Party (whether posted on a public site on
the Internet or in a newspaper, magazine or other publication); provided that
such advertisement is not specifically targeted at the other Party or its
employees;



 







 

c)

if such individual has been terminated, or given notice of termination, by the
other Party prior to the commencement of employment discussions between such
individual and such Party; or



 







 

d)

if such individual is submitted to such Party by a third-party unaffiliated
employment agency, provided that such Party has not provided such employment
agency any information regarding its interest in such individual.



 

ARTICLE 12

MISCELLANEOUS

 





12.1

Notices



 

Any notice, direction or other communication required or permitted to be given
under this Agreement, unless otherwise specifically provided for, shall be in
writing and may be delivered personally or by e-mail, facsimile, courier or
registered mail (postage prepaid) to the recipient’s address as follows:

 





 

(a)

to Sproule at:

 

 

 

 

 

Sproule

Suite 900, North Tower, Sun Life Plaza

140 - 4th Avenue S.W.

Calgary, Alberta, Canada T2P 3N3

 

 

 

 

 

 

Attention:

Barrie F. Jose, M.Sc., P.Geoph.

Vice President – Geosciences, International & Partner

 

 

Facsimile:

(403) 294-5590

 

 

Email:

barrie.jose@sproule.com



 



  12

 



  





 

(b)

to the Customer at:

 

 

 

 

 

Black Stallion Oil & Gas, Inc.

633 W. 5th Street,

26th Floor

Los Angeles, CA

90071

USA

 

 

 

 

 

 

Attention:

Mr. George Drazenovic

C.E.O. and Director

 

 

Facsimile:

(213) 223-2317

 

 

Email:

george.drazenovic@blackstallionoil.com



 

Any notice or other communication given personally or by courier shall be deemed
to have been given on the date delivered if such date is a business day and such
delivery was made prior to 5:00 p.m. (local time in the place of receipt) and
otherwise on the next business day; any delivery by facsimile or e-mail shall be
deemed to be given at the commencement of the next following business day; and
any notice or other communication given by prepaid mail shall be deemed to have
been given on the day delivered to the addressee. Any Party may change its
address for service by notice served as set out above and any subsequent notice
shall be sent to such Party at its changed address or changed facsimile number.

 





12.2

Time of the Essence



 

Time shall be of the essence of this Agreement.

 





12.3

Third Party Beneficiaries



 

The Parties intend that this Agreement shall not benefit or create any right or
cause of action in, or on behalf of, any person other than the Parties to this
Agreement, and no person, other than the Parties to this Agreement, shall be
entitled to rely on the provisions of this Agreement in any action, suit,
proceeding, hearing or other forum.

 





12.4

Acknowledgement



 

The Parties acknowledge that the provisions of this Agreement were negotiated to
reflect an informed, voluntary allocation between them of all risks (both known
and unknown) associated with transactions under this Agreement. The term, remedy
and liability limitations herein are intended to affect the relief available to
the Parties.



 



  13

 

  





12.5

Amendments



 

This Agreement may only be amended or otherwise modified by written agreement
executed by the Customer and Sproule.

 





12.6

Waiver



 







a)

No waiver of any of the provisions of this Agreement shall be deemed to
constitute a waiver of any other provision (whether or not similar), nor shall
such waiver be binding unless executed in writing by the Party to be bound by
the waiver.



 







b)

No failure on the part of Sproule or the Customer to exercise, and no delay in
exercising, any right under this Agreement shall operate as a waiver of such
right, nor shall any single or partial exercise of any such right preclude any
other or further exercise of such right or the exercise of any other right.



 





12.7

Entire Agreement



 

This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties. There are no representations, warranties, covenants, conditions or
other agreements, express or implied, collateral, statutory or otherwise,
between the Parties in connection with the subject matter of this Agreement,
except as specifically set forth herein, and neither Sproule nor the Customer
has relied or is relying on any other information, discussion or understanding
in entering into and completing the transactions contemplated by this Agreement.

 





12.8

Successors and Assigns



 







 

a)

This Agreement shall become effective when executed by Sproule and the Customer
and after that time shall be binding upon and enure to the benefit of Sproule
and the Customer and their respective successors and permitted assigns.



 







 

b)

Neither this Agreement nor any of the rights or obligations under this Agreement
shall be assignable or transferable by any Party without the prior written
consent of the other Party.



 





12.9

Governing Law



 







 

a)

This Agreement shall be governed by and interpreted and enforced in accordance
with the laws of the Province of Alberta and the federal laws of Canada
applicable therein.



 







 

b)

Subject to the agreement of the Parties to resolve Disputes in accordance with
Article 10, in the event that any action or proceeding relating to this
Agreement may be brought in court, each of the Parties irrevocably attorns and
submits to the exclusive jurisdiction of the Court of Queen's Bench of Alberta
and all courts of appeal therefrom.



 



  14

 



  





12.10

Counterparts



 

This Agreement may be executed in any number of counterparts (including
counterparts by facsimile or portable document format) and all such counterparts
taken together shall be deemed to constitute one and the same instrument.

 





12.11

Non-Exclusive



 

This Agreement is non-exclusive. Sproule reserves the right to extend to others
services which are similar or dissimilar to the Services provided hereunder.

 





12.12

Compliance With Laws



 

Notwithstanding any other provision of this Agreement, each of the Parties shall
comply with all laws and regulations applicable to it in the performance of its
obligations under this Agreement.



 



  15

 

 

SCHEDULE "A-#"

 

To Master Services Consulting Agreement

 

Made as of September 16, 2015

between

Sproule

and

Black Stallion Oil & Gas, Inc.

 

Services

 







A.1

With reference to Article 2.1 of the Agreement, the Services provided by Sproule
shall include the following:



 



  16

 



 

SCHEDULE "B-#"

 

To Master Services Consulting Agreement

 

Made as of September 16, 2015

between

Sproule

and

Black Stallion Oil & Gas, Inc.

 

Budget Amount and Fees

 

B.1 With reference to Article 2.1 and Article 3.1 of the Agreement, the
estimated Budget Amount and Fees for the Services to be provided are as follows.

 

The estimated Budget Amount and Fees include professional fees and computer
costs. The information provided by the Customer, including the list of
properties and any existing profiles or evaluations, was used to estimate the
time needed to complete the Services and assumes a single pass review and
revision process upon completion of each property evaluation prior to
finalization. Should multiple reviews and revisions be required, it is expected
that costs would be higher than those estimated herein. The properties may be
more complex than is known at present, so the actual cost of the Services
provided could be higher than quoted herein. Sproule will provide notice to the
Customer if this is the case, and will proceed only if the adjusted estimated
Budget Amount is approved by the Customer.

 

The professional fees of Sproule are based on the number of hours our technical
staff actually spend preparing the Report, rather than on an estimate.

 

After reviewing the information provided by Customer concerning the Services to
be provided by Sproule, Sproule estimates the cost of the Services to be US$
___________ (not including GST) (the “Budget Amount”). The following table is a
breakdown of this cost estimate which is based on the Fees as set out in the
current Consulting Fee Schedule attached hereto.



 



  17

 

  





Type of Service/Task

 

Estimated

Budget Amount*

(US $)

 

 

 

 

 

Geology and Geophysics

 

 

 

Engineering and Economics

 

 

 

 

Computer and Data Retrieval

 

 

 

 

Report Preparation

 

 

 

 

 

 

 

 

 

Total Estimated Budget Amount

 

 

 

 



_______

* Not including GST

 



  18

 

 

[blkg_ex101001.jpg] 

 

Consulting Fee Schedule*

 

Select from file W:\#Current Fee Schedules\

 



 

 

 

 

 



 



  19

 



 

SCHEDULE "C-#"

 

To Master Services Consulting Agreement

 

Made as of September 16, 2015

between

Sproule

and

Black Stallion Oil & Gas, Inc.

 

Sproule Employees

 

C.1 With reference to Article 2.1 of the Agreement, the Key Employees performing
the Services will be the following:

 





Individual

Designation

Sproule Position



 



  20

 

[blkg_ex101002.jpg] 

  21

 

[blkg_ex101003.jpg]

  22

 

[blkg_ex101004.jpg]

  23

 

[blkg_ex101005.jpg]

  24

 

[blkg_ex101006.jpg]

  25

 

[blkg_ex101007.jpg]

  26

 

[blkg_ex101008.jpg]

  27

 

[blkg_ex101009.jpg]

  28

 

[blkg_ex101010.jpg]

  29

 

[blkg_ex101011.jpg]

  30

 

[blkg_ex101012.jpg]

  31

 

[blkg_ex101013.jpg]

32

--------------------------------------------------------------------------------

